Exhibit 16.1 BDO Tel: + Fax: + www.bdo.com.hk 25th Floor Wing On Centre 111 Connaught Road Central Hong Kong Securities and Exchange Commission treet N.E. Washington, D.C. 20549 United States of America December 23, 2011 Our ref: 074238/ah1211/2312 Dear Sirs: RE: SKYPEOPLE FRUIT JUICE, INC. We have been furnished with a copy of the response to Item 4.01 of Form 8-K for the event that occurred on December 23, 2011, to be filed by our former client, SkyPeople Fruit Juice, IncWe agree with the statements made in response to that Item insofar as they relate to our firm. Yours faithfully, BDO Limited /s/ BDO Limited FYL/ETT/kc
